31 A.3d 917 (2011)
423 Md. 449
Barry ROBERTS
v.
STATE of Maryland.
No. 63, September Term, 2011.
Court of Appeals of Maryland.
November 18, 2011.
Margaret A. Mead (Mead, Flynn & Gray, P.A., Baltimore, MD), for Petitioner.
James E. Williams, Asst. Atty. Gen. (Douglas F. Gansler, Atty. Gen. of Maryland, Baltimore, MD), for Respondent.
Submitted before BELL, C.J., HARRELL, BATTAGLIA, GREENE, ADKINS, and BARBERA, JJ.

ORDER
PER CURIAM ORDER.
The Court having considered and granted the petition for writ of certiorari in the above-entitled case, it is this 18th day of November, 2011,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, *918 summarily vacated, and the case is remanded to that Court for reconsideration in light of Wilson v. State, 422 Md. 533, 30 A.3d 955 (2011). Costs in this Court to be paid by the Respondent, and costs in the Court of Special Appeals to abide the result.